 

Case 3:19-cv-00039-BA.]-EWD Documentl 01/21/19 Pagelon

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

 

 

LAWRENCE BERNARD MDL NO.
VERSUS
R.J. DAIGLE AND SONS SECTION:
CONTRACTORS, INC.
FILED: DEPUTY CLERK:

COMPLAINT

 

NOW INTO COURT, through undersigned counsel, comes complainant, Lawrence
Bernard, for the purpose of petitioning this Honorable Court for damages, and who with all due
respect for the Court represents the following:

I.

This is an action under Titles l and V of the Americans With Disabilities Act of 1990, as
amended, 42 U.S.C. §§ 12101, et seq. (“ADA”), and Title l of the Civil Rights Act of 1991, 42
U.S.C. § l981a, and Title VII of the Civil Rights Act of 1964 (PUB. L. 88-352)(Title Vll), as
amended, as it appears in volume 42 of the United States Code, beginning at section 2000e, to
correct unlawful employment practices on the basis of disability and to provide appropriate relief
to Lawrence Bernard. As alleged with greater particularity below, Plaintiff, the Lawrence
Bernard, asserts three claims against R.J. Daigle and Sons Contractors, Inc. The first claim
alleges R.J. Daigle refused to provide reasonable accommodation of Mr. Bemard’s disability.
The second claim contends R.J. Daigle discharged Mr. Bernard in retaliation for requesting
reasonable accommodations The third claim contends that R.J. Daigle moved to terminate Mr.

Bernard on the basis of his race.

 

 

 

Case 3:19-cv-00039-BA.]-EWD Documentl 01/21/19 PageZon

II.
Complainant, Lawrence Bemard, is a person of the full age of majority and a resident and
domiciliary of East Baton Rouge Parish, State of Louisiana.
Ill.
The complainant names the following party as a defendant to this action:
A. R.J. Daigle and Sons Contractors, Inc., a domestic corporation which maintains a
registered domicile address of 1107 E. Highway 30 with the Louisiana Secretary of
State. R.J. Daigle and Sons Contractors, Inc. has appointed Vance Daigle as its
registered agent and Mr. Daigle maintains a registered address for service at 1107 E.
Highway 30 in Gonzales, LA 70737.
IV.

The defendant is liable to plaintiff for the damages and injuries sustained in amounts
commensurate with the damages occasioned, together with legal interest from the date of judicial
demand and for all costs of these proceedings

V.

On or about October ll, 2017, at approximately 10:30 a.m. the Plaintiff, Lawrence
Bemard, was struck by a 2006 Sterling Durnp Truck, owned by R & C Trucking, LLC, and
operated by Richard Kemp. At the time the Plaintiff was struck he was in the course and scope
of his employment with RJ Daigle and Sons. The Plaintiff was operating heavy equipment, more
particularly described as a “paver”, when the Sterling Durnp Truck impacted his right side and

knocked him out of the operating chair.

 

 

Case 3:19-cv-00039-BA.]-EWD Documentl 01/21/19 PageSon

VI.

As a result of the accident, the plaintiff was forced to miss several months at work
because he fractured one rib and sustained multi-level posterior disc bulging in his lumbar spine.
The insurer for RJ Daigle and Sons Contractors, Inc., hereinafter named Louisiana Workers’
Compensation Corporation, agreed to pay Mr. Bernard workers compensation and indemnity
benefits and paid workers compensation and indemnity benefits for a period of approximately six
months after the accident.

VII.

Mr. Bernard was released to light duty work and he agreed to return to work for RJ
Daigle and Sons Contractors, Inc. in a light duty capacity in March of 2018; however,
immediately upon returning to work for RJ Daigle and Sons Contractors, lnc. Mr. Bernard was
subjected to a hostile work environment and he was denied reasonable accommodations
protected by the Americans with Disabilities Act.

VIII.

RJ Daigle and Sons Contractors, Inc. forced Mr. Bernard out of the light duty “paver”
position and demanded that he work as a general laborer raking and shoveling cement. The
“paver” position allowed Mr. Bernard to remain seated while carrying out his employment
duties. The new general labor position was beyond the scope of suitable duties recommended by
the treating physician and the position failed to constitute a reasonable accommodation as
contemplated under the Americans with Disabilities Act.

IX.
Mr. Bemard’s employer and its insurer were aware of Mr. Bemard’s restrictions and

agreed that Mr. Bernard could work in a light duty capacity upon his return to work for R.J.

 

 

Case 3:19-cv-00039-BA.]-EWD Documentl 0_1/21/19 Page4of9

Daigle and Sons Contractors, Inc.; nevertheless, R.J. Daigle and Sons Contractors, Inc. soon
demanded that Mr. Bernard violate his work restrictions in order to maintain employment with
R.J. Daigle and Sons Contractors, Inc.

X.

Mr. Bernard was initially provided a chair to accommodate this disability; however, the
workplace chair was taken from him only a few days after returning to work. Mr. Bernard was
also told he could not alternate between standing and sitting as ordered by the doctors

Xl.

There was no good reason for RJ Daigle and Sons Contractors, Inc. to remove Mr.
Bernard from the light duty “operator” position and the defendant’s attempt to guise Mr.
Bemard’s new general laborer position as an accommodation was a ploy and a mockery to Mr.
Bemard’s civil rights

XII.

RJ Daigle and Sons Contractors, Inc. retaliated against Lawrence Bernard because Mr.
Bernard filed a claim for workers compensation related to the October 11, 2017, accident.
Additionally, RJ Daigle and Sons Contractors, Inc. trotted Mr. Bernard around the worksite from
place to place and gave Mr. Bernard conflicting orders from various supervisors in an effort to
make it impossible to satisfy work requirements RJ Daigle and Sons Contractors, Inc. actions
were clearly intended to discourage Mr. Bemard’s employment with the company or otherwise
subject Mr. Bernard to retaliatory punishment scheme for making a claim against the company.

XIII.
RJ Daigle and Sons Contractors, Inc. failed to do the following:

(1) Engage in an interactive process with Mr. Bemard;

 

 

Case 3:19-cv-00039-BA.]-EWD Documentl 01/21/19 PageBon

(2) Engage in an interactive process with Mr. Bernard once he requested reasonable
accommodation of his disability; and
(3) Make reasonable accommodations to the known physical limitations of Mr. Bemard.
XIV.
RJ Daigle and Sons Contractors, Inc. has engaged in an unlawful retaliatory practice
against Mr. Bernard for conduct protected under the A.D.A.
XV.
RJ Daigle and Sons Contractors, Inc. violated Section 503(a) of Title V of the ADA, 42
U.S.C. § 12203(a):
(1) By not allowing Mr. Bernard to return to work until he could return full-time with no
restrictions or need for accommodations; and/or
(2) By discharging Mr. Bernard from his employment on or about May 23, 2018.
XVI.
A causal connection exists between Ms. Adams’ protected activity and RJ Daigle and
Sons Contractors, Inc. materially adverse actions; i.e., RJ Daigle and Sons Contractors, Inc.
discharged Mr. Bernard because he requested or required reasonable accommodations
XVII.
The unlawful employment practices complained of in the paragraphs above were and are
intentional.
XVIII.
The unlawful employment practices complained of in the paragraphs above were and are
done with malice or with reckless indifference to the federally protected rights of Lawrence

Bemard.

 

 

Case 3:19-cv-00039-BA.]-EWD Documentl 01/21/19 Page€on

XIX.

Since at least May 23, 2018, if not earlier, and continuing until today, RJ Daigle and Sons
Contractors, Inc. discriminated, and continues to discriminate, against Mr. Bemard, its former
employee, in Louisiana, because of his disability _ multilevel posterior disc bulging - by not
making reasonable accommodations to the known physical limitations of Mr. Bemard, an
otherwise qualified individual with a disability, in violation of Section 102(a) and (b)(5)(A) of
Title 1 of the ADA, 42 U.S.C. § 12112(a) and (b)(5)(A). Since at least May 23, 2018, if not
earlier, and continuing until today, RJ Daigle and Sons Contractors, Inc. discriminated, and
continues to discriminate, against Mr. Bemard, its former employee, in Louisiana, because of his
race - African American.

XX.

Mr. Bernard is a disabled person within the meaning of the ADA.
XXI.

Mr. Bernard suffers with severe spinal pain related to multilevel posterior bulging.
XXII.

Mr. Bemard’s disability substantially limits several of his major life activities, including
walking, sitting, sleeping, bending, pulling, and lifting.

XXIII.

Mr. Bernard believes he is able to perform the essential job functions of operator - the
last position he held and performed successfully prior to his injury, and as reflected by all
performance evaluations done by RJ l)aigle and Sons Contractors, Inc. and its employees Mr.
Bernard believes he can perform these functions with a few reasonable accommodations;

however, Mr. Bernard was denied the opportunity to work in this capacity upon his return to

 

 

Case 3:19-cv-00039-BA.]-EWD Documentl 01/21/19 Page?on

work with RJ Daigle and Sons Contractors, Inc. and he continues to be discriminated against for
circumstances beyond his control.
XXIV.

EEOC Charge No. 461-2018-02239 was brought by Lawrence Bernard and a Dismissal
and Notice of Rights was mailed to Mr. Bernard on October 25, 2018, The EEOC conducted an
investigation and issued the following statement: “Based on its investigation, the EEOC is unable
to conclude that the information obtained establishes violations of the statutes This does not
certify that the respondent is in compliance with the statutes No finding is made as to any other
issues that might be construed as having been raised by this charge.”

XXV.

This complaint is timely filed within 90 days of Mr. Bemard’s receipt of the forgoing

notice of rights
XXVI.

Plaintiff, Lawrence Bernard, alleges the following general and specific damages for
which he is entitled to recover in an amount calculated to adequately compensate him for the
injuries and damages sustained in amounts to be determined at trial:

a) Compensation for past34 present, and future pecuniary losses resulting from unlawful

employment practices described in the paragraphs above;

b) Job search expenses, lost insurance policies, out-of-pocket medical expenses in

amounts to be determined at trial;

c) Past, present, and future mental anguish in amounts to be determined at trial;

d) Past, present, and future emotional distress in amounts to be determined at trial;

e) Past, present, and future psychological damages in amounts to be determined at trial;

 

 

Case 3:19-cv-00039-BA.]-EWD Documentl 01/21/19 PageSon

f) Loss wages in amounts to be determined at trial;

g) Loss enjoyment of life in amounts to be determined at trial;

h) Punitive damages for the malicious or recklessly indifferent contact, as described in

the paragraphs above, in amounts to be determined at trial; and

i) All costs of this action in amounts to be determined at trial.

WHEREFORE, Plaintiff, Lawrence Bernard prays that the defendant be duly cited and
served with a copy of this Petition for Damages, to appear and answer same and, after all legal
delays and due proceedings are had, that there be judgment herein in favor of the Plaintiff,
Lawrence Bemard, and against the defendant, RJ Daigle and Sons Contractors, Inc., in a full and
true sum calculated to compensate the Plaintiffs for the damages complained of` herein, along
with legal interest thereon from the date of judicial demand until paid, for all costs of these

proceedings and for all general and equitable relief this Court deems necessary and proper.

Respectfully submitted,

FAUCHEUX LAW FIRM

s/Robert R. Faucheux. Jr.
Robert R. Faucheux, Jr. - 5468
Christophe L. Faucheux - 36452
Lindsay M. Faucheux - 371 15
P.O. Box 1960 (70069)

197 Belle Terre Blvd.

LaPlace, LA 70068

Phone: (985) 651-2889
Facsimile: (985) 651-0151
robert@faucheuxlaw.com

 

 

 

Case 3:19-cv-00039-BA.]-EWD Documentl 01/21/19 PagerfQ

PLEASE SERVE:

R.J. Daigle & Sons, Inc.
Through Its Agent for Service:
Vance Daigle

1107 E. Hwy. 30

Gonzales, LA 70737

